Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 29, 2019, by and between SILICON VALLEY BANK, a
California corporation, with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and BRIGHTCOVE INC.,
a Delaware corporation with its principal place of business located at 290
Congress Street, Boston, Massachusetts 02210 (“Borrower”).

1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 14, 2018,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of December 14, 2018, between Borrower and Bank
(as may be amended, modified, restated, replaced or supplemented from time to
time, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by,
among other property, the Collateral as defined in the Loan Agreement (together
with any other collateral security granted to Bank, as amended, the “Security
Documents”). Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.

3.    DESCRIPTION OF CHANGE IN TERMS.

 

  A.

Modifications to Loan Agreement.

 

  1

The Loan Agreement shall be amended by deleting the following text, appearing in
Section 10 thereof:

 

  “with a copy to:

Riemer & Braunstein LLP

      

One Center Plaza

      

Boston, Massachusetts 02108

      

Attn: David A. Ephraim, Esquire

      

Fax: (617) 880-3456

      

Email: DEphraim@riemerlaw.com”

and inserting in lieu thereof the following:

 

  “with a copy to:

Morrison & Foerster LLP

      

200 Clarendon Street, Floor 20

      

Boston, Massachusetts 02116

      

Attn: David A. Ephraim, Esquire

      

Fax: (617) 830-0142

      

Email: DEphraim@mofo.com”

 

  2

The Loan Agreement shall be amended by deleting the following text, appearing in
subsection (e) in the definition of “Permitted Investments” in Section 13.1
thereof:

“and (v) foreign Subsidiaries formed after the Effective Date for the ordinary
and necessary current operating expenses of such foreign Subsidiaries in an
aggregate amount (for all such Investments in all such Subsidiaries) not to
exceed One Million Dollars ($1,000,000.00) per calendar year.”

 

1



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“, (v) Brightcove Mexico, Borrower’s Subsidiary organized under the laws of
Mexico, for the ordinary and necessary current operating expenses of such
Subsidiary, in an aggregate amount not to exceed Five Million Dollars
($5,000,000.00) per calendar year and (vi) foreign Subsidiaries, other than
Brightcove Mexico, formed after the Effective Date, for the ordinary and
necessary current operating expenses of such foreign Subsidiaries in an
aggregate amount (for all such Investments in all such Subsidiaries) not to
exceed One Million Dollars ($1,000,000.00) per calendar year.”

 

  B.

Consent to Subsidiary. Bank hereby consents to the formation of (a) Brightcove
Mexico, Borrower’s Subsidiary organized under the laws of Mexico and (b) Othello
Corporation, Borrower’s Subsidiary organized under the laws of the State of
Delaware, and acknowledges and agrees that each such formation constitutes a
“Permitted Investment” so long as no funds of Borrower are transferred to either
of the above Subsidiaries in connection therewith (except as permitted by
subsection (e) of the definition of Permitted Investments).

4.    FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

5.    RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of December 14, 2018 delivered by
Borrower to Bank, and acknowledges, confirms and agrees that the disclosures and
information Borrower provided to Bank in such Perfection Certificate have not
changed, as of the date hereof.

6.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

7.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

8.    RELEASE BY BORROWER.

 

  A.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Bank and its present or former employees, officers, directors,
agents, representatives, attorneys, and each of them, from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs and
expenses, actions and causes of action, of every type, kind, nature, description
or character whatsoever, whether known or unknown, suspected or unsuspected,
absolute or contingent, arising out of or in any manner whatsoever connected
with or related to facts, circumstances, issues, controversies or claims
existing or arising from the beginning of time through and including the date of
execution of this Loan Modification Agreement (collectively “Released Claims”).
Without limiting the foregoing, the Released Claims shall include any and all
liabilities or claims arising out of or in any manner whatsoever connected with
or related to the Loan Documents, the recitals hereto, any instruments,
agreements or documents executed in connection with any of the foregoing or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.

 

  B.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

2



--------------------------------------------------------------------------------

“A general release does not extend to claims that the releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the released party.” (Emphasis added.)

 

  C.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

  D.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Loan Modification Agreement, and that Bank
would not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

  E.

Borrower hereby represents and warrants to Bank, and Bank is relying thereon, as
follows:

 

  1

Except as expressly stated in this Loan Modification Agreement, neither Bank nor
any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Loan Modification Agreement.

 

  2

Borrower has made such investigation of the facts pertaining to this Loan
Modification Agreement and all of the matters appertaining thereto, as it deems
necessary.

 

  3

The terms of this Loan Modification Agreement are contractual and not a mere
recital.

 

  4

This Loan Modification Agreement has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Loan Modification
Agreement is signed freely, and without duress, by Borrower.

 

  5

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

9.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing

 

3



--------------------------------------------------------------------------------

Obligations pursuant to this Loan Modification Agreement in no way shall
obligate Bank to make any future modifications to the Obligations. Nothing in
this Loan Modification Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Loan
Modification Agreement.

10.    COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

BRIGHTCOVE INC.

   

BANK:

 

SILICON VALLEY BANK

By:   /s/ Robert Noreck     By:  

/s/ Christopher Michael

Name:  

Robert Noreck

    Name:  

Christopher Michael

Title:  

CEO

    Title:  

Vice President